Citation Nr: 1809083	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  11-13 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to increases in the ((50 percent prior to May 13, 2013 and 70 percent from that date) staged ratings assigned for posttraumatic stress disorder (PTSD)


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1967 to September 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for PTSD, rated 50 percent, effective April 30, 2008.  An interim (December 2017) rating decision increased the rating  for PTSD to 70 percent, effective May 13, 2013.  In February 2016 the case was remanded for additional development.  In his April 2011 substantive appeal (VA Form 9), the Veteran requested a hearing before the Board.  He was informed scheduled for such hearing in May 2013; he withdrew the hearing request prior to the hearing date.  

[The Board's February 2016 decision also noted that the issue of entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) was raised by the record and directed the RO to develop and adjudicate such claim.  A December 2017 rating decision granted TDIU, effective June 6, 2014, resolving the matter.]


FINDING OF FACT

Prior to May 13, 2013, the Veteran's PTSD disability picture was best characterized as occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas due to PTSD was not shown; from that date, total occupational and social impairment due to PTSD symptoms is not shown.


CONCLUSION OF LAW

Ratings for PTSD in excess of 50 percent prior to May 13, 2013, and/or in excess of 70 percent from that date, are not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§  4.3, 4.7, 4.126, 4.130, Code 9411 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An April 2011 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating.  38 U.S.C. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  He has had ample opportunity to respond/supplement the record, and has not alleged prejudice from a notice defect.  See Shinseki, 129 S. Ct. at 1696.

The Veteran's pertinent treatment records have been secured.  VA PTSD examinations were conducted in November 2008, April 2016, and August 2017.  He has not identified any other pertinent evidence that remains outstanding.  VA's duty to assist is met.  See generally 38 C.F.R. § 3.159 (c)(4).  

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 1155; 38 C.F.R. Part 4. 

The Veteran's PTSD has been assigned staged ratings of 50 percent prior to May 13, 2013 and 70 percent from that date under the General Rating Formula for Mental Disorders (General Rating Formula).  A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (ADLs) (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411. 

Ratings for psychiatric disability are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment from a psychiatric disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms listed in the General Rating Formula for Mental Disorders.  Instead, VA must consider all symptoms of a claimant's condition that affect occupational and social function.  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994 (DSM-IV)) at 32.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  [Under a revision to the governing criteria during the evaluation period, VA's use of DSM-IV has been superseded by the new DSM-V, which does not incorporate use of the GAF scale to reflect severity of disability.  As the Veteran's claim arose when the prior criteria were in effect, GAF scores may be considered as evidence bearing on the severity of the disability.  38 C.F.R. § 4.126(a).] 

When the appeal is from the initial rating assigned with a grant of service connection, the severity of the disability during the entire period from the grant of service connection to the present is to be considered.  "Staged" ratings may be assigned for distinct periods when different levels of impairment are shown. Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is to be resolved in favor of the Veteran.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Factual Background

A May 2008 Vet Center treatment record notes that the Veteran reported occasional incidents of anger at work and financial stress due to the housing crisis because he worked in construction.  He reported some sleep disturbances and nightmares.  On mental status evaluation he was described as neat and cooperative, had appropriate speech, and was oriented to time, place, and person. His memory was normal and his affect was appropriate.  No delusions, disorganized thinking or hallucinations were noted.  He did not report suicidal or homicidal ideation.  

June to September 2008 Vet Center treatment records note that the Veteran's mood was neutral, his affect was full range, and his group participation was appropriate or high. 

An October 2008 Vet Center treatment record notes that the Veteran reported that he was verbally aggressive with his boss at work and that he was satisfied with the number of his friends.  His mood was neutral and his group participation was appropriate. 

A November 2008 Vet Center treatment record notes the Veteran discussed his part time job as a fishing guide and offered to take the group out for a day.  His mood was neutral, and his group participation was high. 

On November 2008 PTSD examination, the Veteran reported that he had been attending individual and group therapy.  He reported that he was divorced, had good relations with his stepson, and has had difficulties with relationships since his stepdaughter was killed in a car accident when she was 17 years old.  On mental status examination, he was described as casually and appropriately dressed, having good personal hygiene, and not displaying any  tremors or nervous gestures .  His speech was logical and articulate, and his memory, affect, cognition, and judgment were good.  He reported that he lived alone and had not had a long term relationship in 20 years.  His mood was slightly depressed due to the economy; he reported trouble sleeping.  He reported that he angered easily and had road rage, but had not assaulted anyone.  He endorsed having periodic nightmares and upsetting intrusive trauma memories triggered by helicopters, Asians, diesel fuel, and fireworks.  He  liked to be isolated, had difficulty with emotional closeness, and mainly stayed  at home, away from crowds and organizations.  The examiner opined that the Veteran had clinically significant distress or impairment in social and occupational functioning which had a strong impact on his career and limited him to vocations where he could work only by himself or with a small crew.  The GAF score was 55. 

A February 2009 Vet Center treatment record notes that the Veteran reported significant financial stress but was coping well. He reported an increase in frequency of his nightmares and that he benefited from meeting socially with other Veterans in his trauma group.  His mood was mildly anxious; his affect was full range.  

An April 2009 Vet Center treatment record notes that the Veteran's mood was neutral and that he had good group participation. 

A July 2009 Vet Center treatment record notes that the Veteran was first seen in May 2008 and had 4 individual and 20 group sessions through April 2009.  He noted that the Veteran's prognosis was good and additional counseling was not needed at that time. 

A January 2010 VA treatment record notes that the Veteran's mood was fair, he reported nightmares once or twice a year, and he was not depressed.  He reported no suicidal or homicidal ideation and that he was not seeking treatment at the Vet Center at that time. 

A March 2010 Vet Center treatment record notes that the Veteran reported difficulty finding work due to the slow economy and difficulty interacting well with clients.  He reported spending time with other veterans but had difficulty spending time with non-veterans.  His mood was neutral and his affect was full range.  

A March 2010 statement from a Vet Center psychologist notes that the occupational and social impairment caused by the Veteran's PTSD was severe.  She noted that during counseling sessions that Veteran had reported that that he was unable to establish and maintain effective relationships (explaining that his last romantic relationship was in 1997), that he had very few friends, and that he had difficulty with family functions.  The Veteran reported that he had problems at work with his partner and negative interactions with clients that resulted from his difficulty in adapting to stressful situations.  

A June 2010 Vet Center treatment record notes that the Veteran reported stress due to his financial situation and that he was looking for additional work. He reported more social isolation.  He normally spent the holidays with his stepson and his family but had not been seeing them as frequently.  He had declined to go to his stepson's house for Easter because he was anxious about the number of people who would be there, and the stepson became upset and did not invite him to his grandson's birthday, which angered the Veteran.  He was not spending much time with other friends.  His mood was neutral, and his affect was full range. 

A July 2010 Vet Center treatment record notes that the Veteran phoned to cancel his appointment because he had acquired a contract to travel for 8 months installing towers.  He reported that he was doing well and was hopeful because of the new employment.  

An October 2010 Vet Center treatment record notes that the Veteran reported that he had witnessed a coworker killed on the job site.  For about a month he had difficulty eating and lost 20 pounds, and had difficulty sleeping due to nightmares. His symptoms decreased significantly in the week prior to the appointment, and his sleeping and eating returned to normal. 

A January 2011 Vet Center treatment record notes that the Veteran reported that he was divorced, had a good relationship with his stepson, worked as a contractor and part-time fishing guide, attended counseling, and took psychiatric medication.  On mental status examination, the Veteran's concentration was good and he had no problems with irritability, aggression, anxiety, or speech. He had a neat appearance, appropriate speech, good memory and judgment, and normal affect.  He reported no delusions or hallucinations. He reported some insomnia but not suicidal or homicidal ideation.  His mood was depressed.

A February 2011 Vet Center treatment record notes that the Veteran reported an improved mood and that he had spent more time with his stepson and family and other friends (mainly other Veterans).  He remained busy making lures and with other projects that provided a sense of fulfillment.  He reported some anxiety regarding repairing a boat motor.  His mood was neutral and his affect was full range.  

An April 2011 Vet Center psychologist statement notes that the Veteran exhibited occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood, due to such symptoms as near continuous anxiety (which elevated to panic in social situations), impaired impulse control (yelling at others on the job site), difficulty in adapting to stressful circumstances (work and social), and an inability to establish and maintain effective relationships.  She noted that in September 2010 the Veteran had witnessed a man get killed by a crane, which exacerbated his PTSD symptoms.  His nightmares increased; he lost 30 pounds; and he only slept 3-4 hours per night for a few weeks. 

An April 2011 Vet Center treatment record notes that the Veteran reported anger at work and reviewed coping self-statements he could use for calming himself. His mood was neutral.  The provider noted that the case was reopened in July 2010 and he was seen 4 times until February 2011.  The Veteran's case was closed because he worked mainly out of town and could not consistently be present for appointments. 

A May 2012 Vet Center treatment record notes that the Veteran reported that he was stable and worked in construction and the charter fishing business.  He reported more difficulty with job stress.  He did not think he needed a new counselor (his current counselor was leaving).  The Veteran's PTSD was noted to be stable.  The case remained closed.

A May 2013 Vet Center treatment record notes that the Veteran's memory and attention were grossly intact, his mood mildly anxious, and his affect was constricted.  No suicidal or homicidal ideation was reported.  

A May 13, 2013 Vet Center psychologist's statement notes that the Veteran continued to experience very severe and persistent PTSD symptoms, with especially prominent intrusive recollections, flashbacks, hypervigilance, irritability/anger, anxiety (with panic attacks at times), social avoidance, and emotional numbing.  It was noted that the symptoms had persisted at a high level in the past two and a half years, and had taken an increasingly heavy toll on his ability to work, family relationships, and social functioning.  In the past year his depression symptoms had increased, he continued to have no close friendships, and he struggled to attend family functions.  It was noted that the Veteran's anger, anxiety, concentration problems, interpersonal difficulty, and motivational problems were the main reasons that he had not worked since his last regular job as a contractor ended in January 2013 and was currently drawing unemployment.  A GAF score of 45 was assigned. 

An October 2015 Vet Center treatment record notes that the Veteran's memory and attention were grossly intact, his mood was anxious and dysphoric, and his affect was constricted.  No suicidal or homicidal ideation was reported.  

An October 2015 private psychologist's statement notes that the Veteran's PTSD had continued to steadily worsen over time.  He reported recurrent nightmares
involving Vietnam, intrusive memories and images of combat trauma, hypervigilance, irritability and anger, anxiety, emotional numbing, and social isolation.  The provider opined that the PTSD symptoms had become pervasively disabling across all functional domains such as attention, memory, thinking, judgment, mood, motivation, ability to form and maintain effective relationships, and capacity to work.  He noted that the Veteran had a conflict with his daughter-in-law that limited his access to his stepson and grandchildren and that his family and social relationships had suffered.  He related that the Veteran's anger and hypervigilance severely impacted his job because he was fired the previous year due to conflict on the job.  A GAF score of 42 was assigned; the provider opined that the Veteran was permanently and totally disabled. 

A February 2016 Vet Center treatment record notes that the Veteran's memory and attention were grossly intact, his mood was anxious and dysphoric, and his affect was constricted.  Suicidal or homicidal ideation was not reported.  

On April 2016 PTSD examination, the Veteran reported that his nightmares were more severe and occurred more frequently, that he felt anxious most days, and had difficulty leaving the house and being around people.  On mental status examination, the Veteran's orientation was within normal limits, and his appearance, hygiene, and behavior were appropriate.  His mood and affect were normal, and his communication, speech, and concentration were within normal limits.  There were no delusions, hallucinations, panic attacks, or suicidal ideation or homicidal ideation.  He was able to understand directions, and had good judgment and memory.  The examiner indicated that the Veteran's occupational and social impairment with regard to all mental diagnoses was best summarized as occupational and social impairment with reduced reliability.  Symptoms of depression, anxiety, near-continuous panic or depression, impairment of short and long term memory, flattened affect, difficulty in adapting to stressful circumstances, including work or a worklike setting, inability to establish and maintain effective relationships, impaired impulse control, and neglect of personal appearance and hygiene were noted. 

A May 2017 Vet Center record notes that the Veteran was alert, his memory and attention were grossly intact, his mood was anxious and dysphoric, and his affect was constricted.  Suicidal or homicidal ideation was not reported. 

May to August 2017 Vet Center records note that the Veteran participated successfully in a 14 week PTSD educational series.  

On August 2017 PTSD examination the Veteran reported that his last relationship was in 1992 and that he did not feel he was able to have a relationship because he did not think it would be successful.  He had a good relationship with his stepson and daughter-in-law and periodically watched his grandchildren.  He did not currently feel isolated, and had recently made a new friend through a VA group.  He last worked in 2014 (in construction), and was receiving Social Security age -related benefits and VA disability.  On mental status examination the Veteran was described as friendly, cooperative and alert, and his hygiene was adequate.  He reported disturbed sleep.  His mood was neutral and his affect was full range.  His speech was clear and fluent, his insight and judgment were intact, and his thought process was good.  He denied suicidal or homicidal ideation .  The examiner indicated that the Veteran's occupational and social impairment with regard to all mental diagnoses was best summarized as occupational and social impairment with reduced reliability.  Symptoms of depression, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and intermittent inability to perform activities of daily living were noted . 

An August 2017 Vet Center psychologist's statement notes that the Veteran continued to attend individual counseling sessions and weekly intensive PTSD education classes.  He reported that despite the increased efforts, the Veteran's PTSD symptoms remained pervasively disabling across all domains of functioning. 

The Board finds that throughout prior to May 13, 2013, the Veteran's PTSD most closely approximated a disability picture consistent with occupational and social impairment with reduced reliability and productivity, as contemplated by the criteria for the 50 percent rating assigned.  The disability picture presented does not reflect or suggest occupational and social impairment with deficiencies in most areas, which would warrant a 70 percent rating.  His symptoms of anxiety, depression, sleep impairment, irritability and outbursts of anger, intrusive thoughts, intense physiological reactions to stimuli that triggered recollections, and feelings of detachment and estrangement from others, while certainly disabling are not consistent in nature and severity with the types of symptoms in the criteria for a 70 percent rating.  More significantly, he is not shown to have had occupational and social impairment with deficiencies in most areas.  Throughout most of the period he was able to maintain employment (albeit that he worked best by himself or in small groups); maintained relations with family; and tended to activities of daily living on his own.  The Board notes the March 2010 therapist's statement indicating that the occupational and social impairment from the Veteran's PTSD was severe; that he had reported inability to establish and maintain effective relationships, and had very few friends, difficulty with family functions, and some difficulty with his partner and clients at work.  The Board also notes the April 2011 therapist's statement that the Veteran exhibited occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood, due to such symptoms such as near continuous anxiety, impaired impulse control, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.  However, neither statement is supported by contemporaneous treatment records which reflect the Veteran's level of functioning. They do not show or suggest an inability to tend to activities of daily or to financial matters, and while he described some difficulties at work, nonetheless, he maintained employment when economy allowed.  Significantly, he exhibited ability to cope during periods of difficulty, engaging in part-time employment as a fishing guide and in fulfilling projects such as making lures.  While he had reported a period of increased symptoms after he witnessed a death at a construction site, the record does not reflect a distinct period of increased symptomatology at the time (for which a staged increased rating could be assigned).   .

From May 13, 2013, the Veteran's PTSD has been assigned a 70 percent rating, and at no time during the period is disability picture of PTSD presented one suggesting total occupational and social impairment due to PTSD symptoms (so as to warrant a 100 percent rating).  While the Veteran's employment terminated in 2014, he has continued to tend to self-care functions and his own financial matters; has participated actively in VA PTSD treatment programs (even making a new friend through a VA program); and while he apparently had a brief period of conflict with family (a daughter-in-law) has maintained family relations throughout, to the extent that on occasion he has been entrusted with care of grandchildren.  The Board notes the October 2015 psychologist's statement that the PTSD symptoms had become pervasively disabling across all functional domains; however, there is no indication that his daily-activity functioning, ability to tend to financial matters, or ability to tend to self-care were significantly impaired at the time.  While conflict with a daughter-in-law was noted, and the provider indicated that family and social relationships had suffered, nonetheless the relationships were maintained. And while the April 2016 VA examiner's summary of the Veteran's symptoms noting that they included neglect of personal appearance and hygiene, an inability to establish effective relationships may suggested increasing severity of the psychiatric disability, that summary is inconsistent with the findings on mental status examination at the time which included that the Veteran's appearance hygiene and behavior were appropriate, and that he was able to understand directions and had good judgment and memory.  In other words, the examination findings do not support the summary conclusion; regardless the disability picture is not one consistent with total occupational and social impairment.  The Board also notes that the GAF scores (in the 40's) noted during this period reflect serious symptoms and impairment; they do not reflect the totally disabling-type symptoms and impairment which would warrant a 100 percent scheduler rating.  , His symptoms included: disturbances of motivation and mood, hypervigilance, anxiety (with panic attacks at times), impaired impulse control, social avoidance, emotional numbing, interpersonal difficulty, neglect of personal hygiene, difficulty in adapting to work, and an inability to establish and maintain effective relationships.  A GAF score of 45 was also noted in a May 2013 Vet Center psychologist statement.  Such symptoms do not reflect total occupational and social impairment, and are not of a severity consistent with the criteria for a 100 percent rating.  

The Veteran has not alleged any symptoms that are not reflected in the schedular criteria for the staged 50 and 70 percent ratings assigned.  The effects of his PTSD disability are fully contemplated by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).




ORDER

Ratings for PTSD in excess of 50 percent prior to May 13, 2013, and in excess of 70 percent from that date are denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


